DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 & 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 & 11, cites “an error correction circuit suitable for generating the parity bits to be stored in the parity cell region, based on the test data”, it is unclear. It appears that, the parity bits e.g., (WPTY) is being generated based on the test data.  In other word, there is a test data and based on the test data there is the parity bits being generated. Please a changed that distinguished   the parity bits being based on the test data.   Please make any required analogous changes in the dependent claims. Claims 2-10 are rejected because of their dependency to the rejected base claim 1 and Claims 12-18 are rejected because of their dependency to the rejected base claim 11.

Regarding claim 22, cites “outputting error-corrected data by correcting an error of the masked data based on the test data,” it is unclear which element is based on the test data, is it the outputting error-collected data or the masked data? Please make any required analogous changes in the dependent claims. Claims 23-24 are rejected because of their dependency to the rejected base claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Lee et al(US20180268917 FIG 1-2; Abstract discloses having a test method of performing a first write operation of writing test data to a normal cell region and parity cell region,  saving a parity bit based on the test data, performing a second write operation based on the stored parity bit to a second cell region and correct an error of the test data using the stored parity bit  and outputting the corrected test data).
Son et a l (US20150067448 FIG 1; discloses S100, S300 and S500 generating corrected data by performing ECC). 
Earle et al (US20110258515 FIG 5; discloses 33 normal array 112 and parity array 114). 
Lee et al (US20100235695 FIG 5; discloses generating a test pattern to ECC and testing if the ECC has a data error based on the test pattern). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827